Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30th August 2019 and 10th September 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claims 1, 12 and 23 are objected to because of the following informalities:
Please insert -- Radio Access Technology -- prior to the first occurrences of “RAT” and -- Quality of Service -- prior to the first occurrences of “QoS” of each of the claims.
Appropriate correction is required.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 8, 9, 12, 13, 19, 20, 23, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mishra et al (US 2018/0338250 A1).
Claim 1 (mutatis mutandis, claims 12 and 23). Mishra shows an apparatus for predicting a quality of service for communication between at least two moving communication partners (abstract and figs. 2, 3 and 4: small cells 204 / 208 / 302 / 304 / 402 or coordinating server 306), the apparatus comprising:  	a processing device configured to perform communication management partner (PL) operations (fig. 5; [0049]), wherein  	the at least two moving communication partners apply multi-RAT communication technology wherein the communication partners are equipped with a plurality of different radio access technologies ([0008]: multi-RAT; [0027]: 2G, 3G, 4G, etc.), each of the plurality of different radio access technologies being used for a corresponding RAT communication link of a plurality of RAT communication links ([0048] lines 1-6: 2G and 3G UEs communication), wherein  	prediction of a quality of service for communication between at least two of the moving communication partners is performed for at least two of the plurality of RAT communication links ([0050]-[0051]: alter performance and configuration parameters by analysis of UEs performances), wherein  	the prediction is based on at least one RAT communication link-based quality of service map that is updated in a link-based QoS map generation process (fig. 6 and [0059]: handover mapping), wherein  	the link-based QoS map generation process includes  	a link quality data gathering (T1) for ongoing communications on the plurality of RAT communication links from other communication partners ([0048]: use its backhaul connection to upload the data dynamically to a coordinating server, or which may transfer the data to a processing server located within the vehicle, or which may perform processing of the data at the mobile base station; [0060]: load information processing and fractional frequency reuse (FFR) processing),  	data gathering of dynamics of movement of the other communication partners ([0050]: this data may be processed at server 306, and the results dynamically fed back to a SON module at server 306 for directing, e.g. small cell base station 304 to power on to provide additional coverage, or for directing the small cell 302 in the vehicle to alter performance parameters),  	creating a path-loss map based on a scene understanding derived from an environment observation of at least one of the other communication partners ([0033]: a mesh network may be used for backhaul, and the mesh network node may be used when it provides backhaul capacity at a certain threshold and backhaul link throughput or performance may be checked for capacity from time to time; [0059]: UE finite state machine module 610a and S1/X2 handover mapping table),  	creating a technology utilization map showing current load of the respective RAT communication link at least in the area of interest ([0060]: SON module 607 may perform NRT maintenance, load information processing and fractional frequency reuse (FFR) processing), and  	deriving a link-based QoS map, wherein the link-based QoS map includes information about end-to-end latency for a data transmission over the respective RAT communication link ([0020]: the coordinating server provides relatively low latency for transmission of the drive test information and a SON module for closed loop network configuration modification of all nodes coordinated by the coordinating server; [0028]: latency; ). 
Claim 2. Mishra shows a transportation vehicle comprising the apparatus of claim 1 (fig. 2: vehicle 205; figs 3 and 4: vehicles 301 and 401; see claim 1). 
Claim 3. Mishra shows a backend server comprising the apparatus of claim 1 (fig. 6: coordinating server 601; see claim 1).
---------- ---------- ----------
Claim 4 (mutatis mutandis, claims 13 and 24). Mishra shows the apparatus of claim 1, wherein  	the link-based QoS map generation process is performed in at least one communication management partner of the at least two moving communication partners (fig. 3: moving vehicles 301 and 302; fig. 4: moving vehicles 401 and 402). 
Claim 8 (mutatis mutandis, claims 19 and 28). Mishra shows the apparatus of claim 1, wherein  	the link-based QoS map includes an information about the packet error rate PER for a data transmission over the RAT communication link ([0033]: backhaul link threshold quality). 
Claim 9 (mutatis mutandis, claims 20 and 29). the apparatus of claim 1, wherein  	an operation of deciding for the different RAT communication links of the multi-RAT technology which communication partners from the moving communication partners shall use which RAT communication link is performed in the communication management partner ([0007]: from the in-vehicle base station to the coordinating server, of the stored reports occurs when the in-vehicle base station has backhaul link Quality of Standard (QoS) measurement above a threshold set by an operator of the core network), wherein  	the communication management partner performs an operation of informing the moving communication partners about the link-by-link decision from the operation of deciding ([0050] and [0060]). 
---------- ---------- ----------
Allowable Subject Matter
Claims 5, 6, 7, 10, 11, 14, 15, 16, 17, 18, 21, 22, 25, 26, 27, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Mehta, US 2015/0334750 A1: a method for providing increased backhaul capacity in an ad-hoc mesh network.
2. Hahn, US 2019/0230485 A1: an apparatus for transmitting and receiving data using heterogeneous radio access technology (RAT) in a vehicle-to-everything (V2X) communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.]
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        31st January 2021